OMB APPROVAL OMB Number: 3235-0578 Expires: January 31, 2016 Estimated average burden hours per response: 10.5 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07148 Schwartz Investment Trust (Exact name of registrant as specified in charter) 3707 West Maple RoadBloomfield Hills, Michigan (Address of principal executive offices) (Zip code) George P. Schwartz Schwartz Investment Counsel, Inc.3707 W. Maple RoadBloomfield Hills, MI 48301 (Name and address of agent for service) Registrant's telephone number, including area code:(248) 644-8500 Date of fiscal year end:December 31, 2013 Date of reporting period:September 30, 2013 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Schedule of Investments. SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) COMMON STOCKS - 90.8% Shares Market Value Consumer Discretionary - 16.0% Diversified Consumer Services - 6.9% Apollo Group, Inc. - Class A * $ Outerwall, Inc. * Weight Watchers International, Inc. Hotels, Restaurants & Leisure - 4.7% Biglari Holdings, Inc. * Multiline Retail - 0.8% Kohl's Corporation Specialty Retail - 3.6% Rent-A-Center, Inc. Ross Stores, Inc. Consumer Staples - 2.1% Food & Staples Retailing - 2.1% Sysco Corporation Wal-Mart Stores, Inc. Energy - 17.9% Energy Equipment & Services - 8.4% Baker Hughes Incorporated Ensco plc - Class A National Oilwell Varco, Inc. Oil, Gas & Consumable Fuels - 9.5% Apache Corporation Cimarex Energy Company Devon Energy Corporation Southwestern Energy Company * Financials - 17.0% Capital Markets - 2.8% Bank of New York Mellon Corporation (The) SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.8%(Continued) Shares Market Value Financials - 17.0%(Continued) Diversified Financial Services - 1.8% Western Union Company (The) $ Insurance - 12.4% Berkshire Hathaway, Inc. - Class A * 7 Progressive Corporation (The) Unico American Corporation Health Care - 3.9% Health Care Equipment & Supplies - 3.9% Covidien plc Stryker Corporation Industrials - 3.5% Aerospace & Defense - 1.5% Alliant Techsystems, Inc. Road & Rail - 2.0% CSX Corporation Information Technology - 21.8% Communications Equipment - 2.6% Cisco Systems, Inc. Computers & Peripherals - 7.5% Apple, Inc. Hewlett-Packard Company QLogic Corporation * Electronic Equipment, Instruments & Components - 3.9% Avnet, Inc. Semiconductors & Semiconductor Equipment - 1.4% Ultratech, Inc. * Software - 6.4% Microsoft Corporation Oracle Corporation SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS - 90.8%(Continued) Shares Market Value Materials - 8.6% Metals & Mining - 8.6% Barrick Gold Corporation $ Kinross Gold Corporation Newmont Mining Corporation Total Common Stocks(Cost$23,817,278) $ EXCHANGE-TRADED FUNDS - 2.0% Shares Market Value iShares Gold Trust * $ SPDR Gold Trust * Total Exchange-Traded Funds(Cost$544,204) $ OPEN-END FUNDS - 0.0% (a) Shares Market Value Sequoia Fund *(Cost $8,078) 62 $ WARRANTS - 1.2% Shares Market Value PNC Financial Services Group, Inc. (The) *(Cost $437,198) $ SCHWARTZ VALUE FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS - 6.2% Shares Market Value Federated Government Obligations Tax-Managed Fund - Institutional Shares, 0.01% (b) $ Federated Treasury Obligations Fund - Institutional Shares, 0.01% (b) Total Money Market Funds(Cost$1,983,203) $ Total Investments at Market Value - 100.2% (Cost $26,789,961) $ Liabilities in Excess of Other Assets-(0.2%) ) Net Assets - 100.0% $ * Non-income producing security. (a) Percentage rounds to less than 0.1%. (b) The rate shown is the 7-day effective yield as of September 30, 2013. See notes to Schedule of Investments. SCHWARTZ VALUE FUND NOTES TO SCHEDULE OF INVESTMENTS September 30, 2013 (Unaudited) 1.Securities valuation The securities of Schwartz Value Fund (the “Fund”) which are traded on stock exchanges, other than NASDAQ, are valued at the closing sales price as of the close of the regular session of trading on the New York Stock Exchange on the day the securities are being valued, or, if not traded on a particular day, at the closing bid price.Securities which are quoted by NASDAQ are valued at the NASDAQ Official Closing Price or, if an official close price is not available, at the most recently quoted bid price.Securities traded in the over-the-counter market are valued at the last reported sales price or, if there is no reported sale on the valuation date, at the most recently quoted bid price.Securities which are traded both in the over-the-counter market and on a stock exchange are valued according to the broadest and most representative market.Investments representing shares of other open-end investment companies are valued at their net asset value as reported by such companies. Securities (and other assets) for which market quotations are not readily available are valued at their fair value as determined in good faith in accordance with consistently applied procedures established by and under the general supervision of the Board of Trustees, and will be classified as Level 2 or 3 within the fair value hierarchy (see below), depending on the inputs used.Fair value pricing may be used, for example, in situations where (i) a portfolio security is so thinly traded that there have been no transactions for that stock over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Short-term instruments (those with remaining maturities of 60 days or less) are valued at amortized cost, which approximates market value. Accounting principles generally accepted in the United States (“GAAP”) establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs · Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities.The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement. The following is a summary of the inputs used to value the Fund’s investments by security type, as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ $
